Case 0:21-mj-06065-LSS Document 1 Entered on FLSD Docket 02/08/2021 Page 1 of 7

                                                          J /-3,a 4 -.
                                                                     10.3
                                                            a/-lotf-swooà

                              IN -1-1111
                                       2
                                       .tlN l-I-F1) S-l--
                                                        '
                                                        N-1-Ik
                                                        .    !S 1)lS'I-ItI(--1-f-((
                                                                                  )1;It-I- .

                                   Ft)R ''
                                         rH F 1)IS'  r11If'--1'()F N1/'N.11.
                                                                           5:1-.
                                                                               ,
                                                                               z
                                                                               $.N1)

     t1N l'I-F 1)N'I',,
                      :-1-I7-S ()F .
                                   N,51F ItIf','
                                               &             *
                                                                                                                              r 1'
                                                                                                                                 -'k

                                                             .
                                                                            ('ltl:1IN,4l-xtl-'-l-                -.        ,bt-'-
                                                                                                                           -
                                                             k

     SIA-l-17:t?S V.
                   41)t'V A. ---- -& o &guso;                               (('
                                                                              -tlnspiracy t()(,-
                                                                                               .(3n1Initllallk l'
                                                                                                                -raud
                                                             .
        a/k/a .*I4on1i.'*                                    &              an(1$.sr
                                                                                   'ire Frautl,18 l;-S.(-.4 l349:
     51ARIt7SVAl)t,
                  lVA, - -JoJ'#--f                                          Ff)rfeiture.l8 t;.S.f-.4'
                                                                                                    -t)82(a)(2j,
                                                             W
                                                                            21 1.,
                                                                                 '.S
                                                                                   '.(-
                                                                                      ..4
                                                                                        '%853(1)'
                                                                                                ).28 t.1.S.fN.$ 246l(c))
     51A R It$.N'l!N (;l.'R t.
                             r,
     1);z
        '
        tN l1.
             -l &'F I.('1.JNand                                                                                       AT
        $I.-lt'N
     h.-.
        '
        ,
        .      ' (';trI.
                       t.l',
                                                                                                             Feb 8, 2021
                      Iltlftllltla11ts
                                                             W
                                                                                                                        FTL
                                                        ;k'
                                                        ' zk* .k* * *


                                                   IN I)l(-'I-5'
                                                               1FN
                                                                 ''I-
                                                                                                 Y
                                                   f-t)t'N'-
                                                    .
                                                    .      1-t)N F4
                                                                 .   '   . ..

                          ((.'t)11slAiraey tt)(-t)InnlitIla11k lk
                                                                -1
                                                                 -:1u(1antlN.
                                                                            N'irk.F1.
                                                                                    -:111tl)



                                                    I11trfltluctitlll
Case 0:21-mj-06065-LSS Document 1 Entered on FLSD Docket 02/08/2021 Page 2 of 7




                        '
                        1-I,t!('
                               't)nspiracy :tnllSclltxllltttt,,Ilel-
                                                                   raud




                                 '

                                     5.
                                      1,&'1-17l;S N'  'A I'
                                                          )t:&'. N.
                                           ?k.t
                                         ttI
                                           .
                                              /a ..jtj.jjj.
                                                          ji.
                                                            !*'
                                     51z'
                                        kItItlS Nz   '/&1)t-  7NJ
                                                                -A.

                                  51/$. I.
                                         1.IA N'tJN('tflktr.
                                 1)-
                                   'N.N I1.-,l.
                                              zN'1.-la(>tJ.u11(I .


                                     N'
                                      -,.
                                        zsl.,lt)N'(;l'I1t..',
Case 0:21-mj-06065-LSS Document 1 Entered on FLSD Docket 02/08/2021 Page 3 of 7




                           ''la11ntlra114.
                           N             1Nltla11stjfthtt(:
                                                          .(#I!sl)iratpy autlStllqnle tt1Ilefrttlltl




   '


    tlk'
       rt.
         lk'tIl1t.
                 % ).

                           5.
                            1,:'1-lt't'S Y'z.
                                            &1'
                                              )tJN'z.
                                                    &.5
                                                    : .1,
                                                        4 1.
                                                           k.It,
                                                               'S V,4I)t,
                                                                        !S-'A .                           51A 14IA N

    I!'
      J
      N'(;1.JI,
              tt! 1)-
                    z&.
                      ' l171I,'
                      N       N'1--I.(-tS-N'-
                                            ;     N(;t'I'
                                            &I.ItT.
                                            '     r
                                                  (     tl; a1,
                                                              1tltI.
                                                                   1ei1'i.
                                                                         2th-.trk)11sl7i1'
                                                                                     .   :1t1
                                                                                            .'
                                                                                             ,t-
                                                                                               s ti-tttlkltlIk'
                                                                                                              l1)tl'
                                                                                                                 , )
                                                                                                                   k




   '
   tl'
     k'
      tl1s'
          kttt-
              .tik,,'ds.

                           A'Iz'
                               :-I'F.t2S Y'/:1)t.
                                                1Nz
                                                  r/:.A
                                                      '1,
                                                        '
                                                        :ItlllN NS.A1)t;N'-
                                                                          ,
                                                                          N.-                             5.
                                                                                                           1-4 14I,
                                                                                                                  .
                                                                                                                  &N
                                                                                                                  '

    l'
     ,5 t.
         'l'11tr.l1,
                   -
                   .
                   $.N I12-lvN.
                              '1.-1.
                                   -(-
                                     .t1.Nz
                                          'zklzIlJN (;I:ltti.tllltltl
                                                                    '
                                                                    keirctà-t'k'llspiI.
                                                                                      :tt()I
                                                                                           -s yNitlqtll
                                                                                                      -eN.
                                                                                                         N'l'
                                                                                                            llthne?,




                                                          (lvtlrtA çts
Case 0:21-mj-06065-LSS Document 1 Entered on FLSD Docket 02/08/2021 Page 4 of 7




    tiatltltttutdltly (Apellektbank atrktt3ttllt%.

                                (.)n t3rahtltltJal'
                                                  lttktt
                                                       ') 2l.'
                                                             2(1-
                                                                24.
                                                                  ).1)FNN II'
                                                                            -
                                                                            zl- N'
                                                                                 -I;Al.f-t7nktgt'tiatetln stt-
                                                                                 .                           ile14
                                                                                                                 1




                               (3n k1rahout-
                                           4pri1l5.(
                                                   2.
                                                    (.
                                                     )2(j,51-
                                                            f
                                                            *14I.
                                                                '
                                                                NN llN (;l!Ikt,
                                                                              .
                                                                              $î'
                                                                                ïktgotiated threestolttl'
                                                                                 ..                     t



   the li-atldtî1qlî'
                    ltIy k'
                          ll
                           nklt'
                               lettbal'
                                      tlktlklkzkltlntt
                                                     .
                                                     k- attl I-!'
                                                     '          tlist,N'l'
                                                                         N
                                                                         '1 i11(.)Ik
                                                                                   .
                                                                                   tl-
                                                                                     llE
                                                                                       ltll-nikl.N.
                                                                                                 .1at'yIal-
                                                                                                          ld.




   a 1.
      4(.
      ' '
        -
        )
        1,N.
           /
           N l'N1 i1)llaltinltàre.Nz
                                   '
                                   laryla1-
                                          1d.
Case 0:21-mj-06065-LSS Document 1 Entered on FLSD Docket 02/08/2021 Page 5 of 7




                           Ik
                            -()11IC1k
                                    7.I-I-t.
                                           !ltl.
                                               -/NI;l.1-,t'x
                                                           NA'I-If)N
                                                                   '




                             ire antllya11k 1.
                                             --,-:1utlI-f.yrfeiturtx



    tlet'
        t>
         .l1tl:
              .
              )l.
                1ts.

                                 51z.
                                    &'l-172tJS '
                                               t'Z
                                                 '
                                                 N1)tpN'z&. .


                                     a/k/a :%I'tf)111i.''
                                 N1A I IlJS N'.
                                          .      4 I)1.J&'A ,

                                 N1, 4 R I.
                                          AN lJN (1lJIttJ*
                                l)z:N IFal.uN'-1.
                                                -Iwf'l1,:,11tl
                                    N.
                                     'zXl-lt,TN
                                              . (;t#lk.1.f,




                                    S'ullst1
                                           -tutt:-
                                                 zksstlts
Case 0:21-mj-06065-LSS Document 1 Entered on FLSD Docket 02/08/2021 Page 6 of 7




                              l'
                               l:ts beellet'
                                           yl'
                                             n1'
                                               y)ingIttklîN'i1.1
                                                               )tltIlerprt
                                                                         .'peI
                                                                             -t) vvhic11cannl'tbe subdi$''idetl

                              !.
                               vitht
                                   ntltdi1-
                                          1'
                                           ictllty.




     18 1.'
          ..S,(t-.j 982(a)(2)
     2
     ,
     'It1.S.(-.t,85.  $(p)
     28tJ.S.()'.j 246l(c)

                                                         #             ér
                                                       Iltltnel
                                                              'l1
                                                                4.IItl1 -
                                                       t;l)itetlSttttkls-
                                                                        'ï.ttk'rl'
                                                                                 le,'
                                                                                    h
         '
     ,'
     .   h 'I'I
              .
              tl:Iè1.
                    )lI.1,:

 SIQNATURE REBACTEB
                                                       llate.Septt
                                                                 .
                                                                 rlnI
                                                                    nt-1-?8.,
                                                                            ?t
                                                                             .)2t)
 e.
 .,' l.(1I'
  '       eI7el'
               st)l)
    Case 0:21-mj-06065-LSS Document 1 Entered on FLSD Docket 02/08/2021 Page 7 of 7




       '
       '                                                                                                                                                              j( %.b y. *N;.a(r4..tj!h'.
                                                                                                                                                                                               )
           %t)443 (Rt.s
           >              1I'IIà.,htrt-..4&$$#?.ip#                                                                                                                       '' '$' '''''+'' '''
                                            -                                                                              '            =
                                                                                                                                        .     --..== = =.= =...w
                                                                                                                                                               -'
                                                                                                                                                               -.w'..
                                                                                                                                                                    ''-.
                                                                                                                                                                       '.=-m'.z.
                                                                                                                                                                               -.....ww-.*..-.Dk:'- .
                                                                                                                                                                               >                    -.
                                                                                                                                                                                                     ='-'-'''''''-

                                                                .   ...       '*#. x    e -. w '.   '     *e '*     4, ,       ''AI               '' *
                                                              lIrl*
                                                              N   .I.
                                                                    )S-I/ï1l:%
                                                                             . I)I%
                                                                                  -lRl(),I ()t'R l                                       ..


                                                                                               t'
                                                                                                klltlltt
                                                                                       tlisttictofN'   latylantl
                                                                                                       '
                                                                                                                                              t

                               Unitt'
                                    d Stalcsoj'Alncrica
                                                V
                                                                                                             (tl<-f''
                                                                                                                    tNt'                            .
                                    MM EUS VADUVA


                                           /bk-fk'ttitti'tt

                                                                              ARRFS-I'W/ARRA N
                                                                                             'T
                     Anyauthorized jaw cnforcc,ncn,officcr

                    VOU ARE CO SISIANIIEB loarreslalld bring btttitrc atJllittrtlSttstcskl,ts      irrihlrltttittftgkluililtbll!lltlrik-ct
                                                                                                                                         ryqatltit
                                                                                                                                                 ri.k.
                                                                                                                                                     -
           (ttpteq//x.rzo!
                         ?to& Strri
                                  ulebb MA-   fEQS VADUVA
           who isaccused ofanot-     fensttorviolatîon basctlolllhc f'
                                                                     odlt
                                                                        -
                                                                        lwiplgdklutslltttll:tilçklwill
                                                                        v                              )ll1t-tr
                                                                                                              tlttrt:
           '
              lndicsnltnt      O Supersediplglndicltnckll n lntbnnatiol) n Supr/iedintlntl/rlnatltlfl n tt!':,f     '
                                                                                                                    h1k:l)p!
           C1 ProbafionViolationPetition     O Supervised Rcleast
                                                                zViolationI'ttlkliol) :
                                                                                      7 Violalit,p)NtpTlci
                                                                                      '                  ,r '
                                                                                                            N flrdt)r..41tlpc(t'tll1
                                                                                                            '
           Thisoflknseisbrieoy describedasfollmvs:
               Conspi
                    racyto CommitBankFfaud andWireFraud. 18U.S.
                                                              C ç1349




'
:
h          ru.v
           U*%..
               * seot
                   ' ember28.
                       .- .
                             2020
                                                                                                                       .
                                                                                                                                      J??/?jtr)/'
                                                                                                                                                /'
                                                                                                                                                 ;tK.c'x.?k!##.i21.z.
                                                                                                                                                                    t.
           cityt
               v
               trtdstale: Gretnbelt.&ID                                                             I'
                                                                                                     Iontleabl
                                                                                                             c'fimoth)J. Sullivan.t,'nitqrtlstatcsNltlgystrvlttlJçidgqr
                                                                                                                                      l'/arl//tzz/:)./'tl..f?/!(t?,//4.

                                                                                             Return
                     1'lliswarranlwasrcceivcdontttatel *il'L*.%l
                     -                                                    .                         .   alld tllc IlcrsonUasarre.tttd i:tp,'/z??.,-.                           ( / k
           at(cibvt1Jl#/:?tz?e?   . .-.    X
                                          ..-         - *v/j    ... .-.



           Date:                  t j                                                                                                         t
                                                                                                                                1r?,'k1#/?(t4t(ItKk'?'x&l(:3t6rl::?k'

                                                                                                         X                                  nx mk$* .
                                                                                                                                                    % .                                  î                           x'
                                                                                                                                      I'tz/'?t?f/t;.?:'?.'.7d'./(t?r.
